Title: To Alexander Hamilton from Thomas Smith, 27 February 1792
From: Smith, Thomas
To: Hamilton, Alexander


[Philadelphia] February 27, 1792. “… I have … large returns in forwardness which Shall be compleated as soon as the very pressing business of the Office will permit—with out any further addition to the business of this office it will yet take four or five Clerks three or four months at least to Compleat it but Very unfortuneatly the Auditor cannot pass My Acct of Clerks wages for their Services since the first of Octor. so that they remain unpaid. I entreat your assistance sr. in this matter as it is out of my Power to keep them without it.”
